DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 18-19, and 21-26 are pending.  Claims 1, 18, and 19 have been amended.
Double Patenting
A terminal disclaimer was filed on 8/07/2019 and the double patenting rejection has been withdrawn.  
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/02/2021 has been entered and considered by the examiner.  

Response to Arguments
Applicant’s arguments filed on 11/26/2021 regarding 35 USC 103 rejection of claims 1-14, 18-19, and 21-26 have been fully considered but they are not persuasive.  Applicant’s arguments filed on 11/26/2021 regarding 35 USC 112(a) rejection of claims 1-14, 18-19, and 21-26 is persuasive and the 35 USC 112(a) rejection has been withdrawn.

Claim Rejections - 35 U.S.C. §103.
Regarding claims 1, 11, 18, and 19, Applicant argued "Would user interaction be required? If so, how and when would the user interaction fit into the overall technique described in Tinnakornsrlsuphap?” (Page 13 of Reply).
Tinnakornsrlsuphap at Para. 0018), which shows that the user must position the mobile device so it is capable of reading the QR code.  Tinnakornsrlsuphap shows in Fig. 1 that the QR code is scanned at step C) to obtain the PIN associated with the smart appliance, but this is after initial communications has already been established.  Tinnakornsrlsuphap also shows in Fig. 2 at steps 204 and D) that a QR code is scanned to obtain the PIN and MAC ID from the smart appliance.  Given that the flow of Fig. 1 was the embodiment used in the rejection, the flow shown in Fig. 2 is a different embodiment and was thus not used in the rejection to show that the QR code was scanned before there was communication between the mobile device and the smart appliance.  A single reference 103 could have been used to show that the QR code was scanned before communication was established between the devices but Anttila was used as a secondary reference to show that it is well-known to scan a QR code to obtain device information to establish a first communication. Tinnakornsrlsuphap  also teaches at para. 0022 that “sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point 102, as described above with reference to FIGS. 1-
Applicant further argued " When and how would the QR code of Anttila be implemented in Tinnakornsrlsuphap” (Page 13 of Reply).
Examiner respectfully disagrees.  As discussed above, Anttila was used as a secondary reference to show that it is well-known to scan a QR code to obtain device information to establish a first communication. Therefore, a user would scan the QR code to obtain device configuration information to establish a first communications.  
Applicant further argued " When would QR code generation be triggered”; and "What benefit or improvement would the QR code generation process of Anttila provide to the teachings of Tinnakornsrlsuphap” (Page 13 of Reply).

Applicant further argued "How would the interactions contemplated by Anttila be modified and implemented to achieve the desired outcome required by the system of  Tinnakornsrlsuphap without relying on the information disclosed in the instant application” (Page 13 of Reply).
Examiner respectfully disagrees.  As discussed above, Tinnakornsrlsuphap shows in multiple embodiments that a QR code is scanned to obtain device configuration information and one of those embodiments shows that this QR code is scanned before communication occurs between the devices. As the embodiment that shows the QR code being scanned before communications commences was not the embodiment used for the rejection, Anttila was used as a secondary reference to show that it is well-known to scan a QR code to obtain device information to establish a first communication. Therefore, one only needs to look at an alternative embodiment of Tinnakornsrlsuphap to find the scanning of the QR code before communications start rather than the instant application and Anttila shows that this feature is well-known in the art.  
Pages 15-16 of Reply).
Examiner respectfully disagrees.  Each of the embodiments of Tinnakornsrlsuphap  does not disclose the features which would be common to all embodiments so the explicit features were relied on to show how each limitation was being taught.    
Applicant further argued “Office Action further admits that Tinnakornsrlsuphap does not disclose ‘wherein the QR code is obtained before the first electronic device establishes a connection with the second electronic device and wherein the second electronic device is not connected with the first electronic device before establishing the connection.’"; and “In other words, Anttila merely discloses a method for transmitting data stored in the first electronic device to the second electronic device, but this method is not relevant to the registration of the second device. Consequently, Anttila does not consider the identification information of the second electronic device” (Pages 15-16 of Reply).
Examiner respectfully disagrees. As discussed above, Tinnakornsrlsuphap shows in multiple embodiments that a QR code is scanned to obtain device configuration information and one of those embodiments shows that this QR code is scanned before communication occurs between the devices. As the embodiment that shows the QR code being scanned before communications commences was not the embodiment used for the rejection, Anttila was used as a secondary reference to show that it is well-known to scan a QR code to obtain device information to establish a first communication. Therefore, one only needs to look at an alternative embodiment of Tinnakornsrlsuphap 
Applicant further argued “what Tinnakornsrlsuphap actually discloses in FIG. 2 is that the mobile device captures the QR code such that the information in the QR code is used to establish communication between the access point 102 and the smart appliance 106, not between the mobile device 104 and the smart appliance 106” (Pages 17-18 of Reply).
Examiner respectfully disagrees. As discussed above, Tinnakornsrlsuphap shows in Fig. 2 that a QR code is scanned to obtain device configuration information.  This device configuration information is then provided to the AP so that it can proceed with the communication.  The information obtained from the QR code is used to establish a first communication with the smart appliance.  In the case of Fig. 2, the AP then utilizes this information to set up the smart appliance and the mobile device then communicates after the device is set up with the AP by using the MAC ID it obtained by scanning the QR code. As Fig. 2 shows the QR code being scanned before communications commences, it would provide guidance that the mobile device to scan the QR code first so as to provide a first communication with the smart appliance.  
Applicant’s arguments are unpersuasive and, therefore, the rejections of the independent claims are hereby maintained as well as the dependent claims depending from the independent claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-13, 18, 19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tinnakornsrlsuphap et al (US 2013/0223279 A1) IDS submitted by Applicant in view of Anttila et al (US2005/0139680) IDS submitted by Applicant.
Regarding claims 1 and 11, Tinnakornsrlsuphap teaches method by a first electronic device for facilitating a connection for a second electronic device to an access point// non-transitory computer-readable storage medium storing instructions which, when executed by at least one processor, cause the at least one processor to (Abstract; Para. 0015), the method comprising:
obtaining, by the first electronic device, a quick response (QR) code provided on the second electronic device, the QR code being obtained by using a camera of the first electronic device (Figs. 1-2; Paras. 0017-0019; smartphone can utilize a camera, a microphone, or another sensor device to detect light variations, audio variations, and/or other suitable sensor information from the enrollee; QR code 107 may be positioned on the exterior of the smart appliance 106 so that the mobile device 104 can be easily used to scan and detect the QR code 107 associated with the smart appliance; i.e. mobile device is first electronic device and second electronic device is smart appliance);
based on the obtained QR code, identifying, by the first electronic device, connection information for establishing the connection between the first electronic device and the second electronic device, the connection information including identification information of the second electronic device (Figs. 1-4; Paras. 0022-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
establishing, by the first electronic device, the connection between the first electronic device and the second electronic device based on the identified connection information (Figs. 1-4; Paras. 0022-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
transmitting, by the first electronic device, access information of the access point to the second electronic device over the established connection with the second electronic device, wherein the access information of the access point is used by the second electronic device to establish the connection between the second electronic device and the access point (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. once the enrollee has the network credentials, it starts communicating with the access point rather than the mobile device).
However, while Tinnakornsrlsuphap teaches using the information obtained from scanning the QR to set up the communication and another embodiment shows that the QR code can be scanned before communication starts, he does not specifically disclose wherein the QR code is obtained before the first electronic device establishes a connection between the first electronic device and the second electronic device and wherein the second electronic device is not connected with the first electronic device before establishing the connection. 
Abstract).  He further teaches wherein the QR code is obtained before the first electronic device establishes a connection between the first electronic device and the second electronic device and wherein the second electronic device is not connected with the first electronic device before establishing the connection (Paras. 0034-0038; i.e. the QR code is scanned and the information scanned would be used to set up a first secure communications link). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Anttila with the teachings as in Tinnakornsrlsuphap.  The motivation for doing so would have been to develop a system for establishing short-range communication between digital devices and furthering the transfer of data that is secure and insures that only desired data is transferred and that the transfer is limited to the targeted transfer device (Anttila at Para. 0010).
Regarding claim 2, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein registering the second electronic device comprises: receiving a user input for indicating the second electronic device to be registered (Fig. 2; Para. 0020; At stage C, after the mobile device 104 (i.e., the external registrar) is configured, the mobile device 104 can prompt the user (e.g., via a notification on a display panel) to point the mobile device's camera at the smart appliance).  
Regarding claims 3 and 12, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein Para. 0041; enrollee can then access the home network (and the access point that controls the home network); i.e. home network reads on home server).  
Regarding claims 4 and 13, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches further comprising: establishing a connection with the access point to identify the second electronic device connected to the access point (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. the second device/enrollee establishes a connection with the AP).  
Regarding claim 6, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the identification information includes a service set identifier (SSID) and a password (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point).  
Regarding claim 7, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the Paras. 0020 and 003542; the mobile device 804 may employ suitable ambiguity resolution mechanisms to uniquely identify the target device 806 from a plurality of potential target devices (“ambiguity set”); At stage D, the mobile device 104 can decode a PIN, a medium access control identifier (MAC ID), other suitable device identifiers, and/or other suitable configuration information associated with the smart appliance; i.e. the MAC ID is used to detect a specific electronic device of the plurality of electronic devices).  
Regarding claim 8, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the MAC address information of the second electronic device is used for identifying the second electronic device among a plurality of electronic devices if the plurality of electronic devices are connected to the first electronic device (Paras. 0020 and 003542; the mobile device 804 may employ suitable ambiguity resolution mechanisms to uniquely identify the target device 806 from a plurality of potential target devices (“ambiguity set”); At stage D, the mobile device 104 can decode a PIN, a medium access control identifier (MAC ID), other suitable device identifiers, and/or other suitable configuration information associated with the smart appliance; i.e. the MAC ID is used to detect a specific electronic device of the plurality of electronic devices).  
Regarding claim 9, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the connection operation includes a tethering operation, and the identification information is used by the first electronic device for performing the tethering operation to establish the connection with the second electronic device (Para. 0019; the mobile device 104 can initiate handshake operations 112 (e.g., Wi-Fi direct handshake procedures) to establish the binding between the enrollee 106 and the mobile device; i.e. Wi-Fi direct reads on tethering).  
Regarding claim 10, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the second electronic device is a home appliance and the first electronic device is a smart phone (Para. 0017; a smartphone or another user-friendly electronic device (e.g., a tablet computer) can implement functionality for securely configuring an enrollee (e.g., a smart appliance that is not currently part of a home network) with an access point and adding the enrollee to the home network with very little manual intervention).  
Regarding claim 18, Tinnakornsrlsuphap teaches a system comprising (Abstract; Para. 0015):
a first electronic device; and a second electronic device, wherein the first electronic device is configured to (Figs. 1-2; Items 104 and 106; i.e. mobile device is item 104 and reads on first electronic device and item 106 is the smart appliance and reads on second electronic device);
Figs. 1-2; Paras. 0017-0019; smartphone can utilize a camera, a microphone, or another sensor device to detect light variations, audio variations, and/or other suitable sensor information from the enrollee; QR code 107 may be positioned on the exterior of the smart appliance 106 so that the mobile device 104 can be easily used to scan and detect the QR code 107 associated with the smart appliance; i.e. mobile device is first electronic device and second electronic device is smart appliance);
based on the obtained QR code, identifying connection information for establishing a connection between the first electronic device and the second electronic device, the connection information including identification information of the second electronic device (Figs. 1-4; Paras. 0022-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
establishing the connection between the first electronic device and the second electronic device based on the identified connection information (Figs. 1-4; Paras. 0022-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
transmit access information of the access point to the second electronic device over the established connection with the second electronic device, wherein the access information of the access point is used for the second electronic device to connect to the access point (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. once the enrollee has the network credentials, it starts communicating with the access point rather than the mobile device), and
wherein the second electronic device is configured to: receive the access information of the access point from the first electronic device, and establish a connection between the second electronic device and the access point based on the received access information of the access point (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. once the enrollee has the network credentials, it starts communicating with the access point rather than the mobile device).
However, while Tinnakornsrlsuphap teaches using the information obtained from scanning the QR to set up the secure communication, he does not specifically disclose wherein the QR code is obtained before the first electronic device establishes a connection between the first electronic device and the second electronic device and wherein the second electronic device is not connected with the first electronic device before the first electronic device establishes the connection with the second electronic device. 
Anttila teaches establishing a short-range communication link between digital devices for the purpose of transferring data between the devices (Abstract).  He further teaches wherein the QR code is obtained before the first electronic device establishes a connection between the first electronic device and the second electronic device and wherein the second electronic device is not connected with the first electronic device before the first electronic device establishes the connection with the second electronic device (Paras. 0034-0038; i.e. the QR code is scanned and the information scanned would be used to set up a first secure communications link). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Anttila with the teachings as in Tinnakornsrlsuphap.  The motivation for doing so would have been to develop a system Anttila at Para. 0010).
Regarding claim 19, Tinnakornsrlsuphap teaches a method by a first electronic device for facilitating a connection between a second electronic device and an access point (Abstract; Para. 0015), the method comprising:
obtaining, using an application executed in the first electronic device, a quick response (QR) code on the second electronic device, the QR code being obtained by using a camera of the first electronic device (Figs. 1-2; Paras. 0017-0019; smartphone can utilize a camera, a microphone, or another sensor device to detect light variations, audio variations, and/or other suitable sensor information from the enrollee; QR code 107 may be positioned on the exterior of the smart appliance 106 so that the mobile device 104 can be easily used to scan and detect the QR code 107 associated with the smart appliance; i.e. mobile device is first electronic device and second electronic device is smart appliance);
based on the obtained QR code, identifying, using the executed application, connection information for establishing the connection between the first electronic device and the second electronic device, the connection information including identification information of the second electronic device (Figs. 1-4; Paras. 0022-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
establishing, using the executed application, the connection between the first electronic device and the second electronic device based on the identified connection information (Figs. 1-4; Paras. 0022-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
transmitting, using the executed application, access information of an access point to the second electronic device over the established connection between the first electronic device and the second electronic device, wherein the access information of the access point is used by the second electronic device to establish a connection between the second electronic device and the access point (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. once the enrollee has the network credentials, it starts communicating with the access point rather than the mobile device).
However, while Tinnakornsrlsuphap teaches using the information obtained from scanning the QR to set up the secure communication, he does not specifically disclose wherein the QR code is obtained before the first electronic device establishes a connection with the second electronic device and wherein the second electronic device is not connected between the first electronic device and the first electronic device before the first electronic device establishes the connection with the second electronic device. 
Anttila teaches establishing a short-range communication link between digital devices for the purpose of transferring data between the devices (Abstract).  He further teaches wherein the QR code is obtained before the first electronic device establishes a connection between the first electronic device and the second electronic device and wherein the second electronic device is not connected with the first electronic device before the first electronic device establishes the connection with the second electronic device (Paras. 0034-0038; i.e. the QR code is scanned and the information scanned would be used to set up a first secure communications link). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Anttila with the teachings as in Tinnakornsrlsuphap.  The motivation for doing so would have been to develop a system for establishing short-range communication between digital devices and furthering the transfer of data that is secure and insures that only desired data is transferred and that the transfer is limited to the targeted transfer device (Anttila at Para. 0010).
Regarding claims 21, 22, 23, and 24, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches further comprising: registering the second electronic device based at least on the second electronic device being connected to the access point (Fig. 2; Para. 0020; the access point 102 exchange one or more messages 206 for external registrar setup; At stage C, after the mobile device 104 (i.e., the external registrar) is configured, the mobile device 104 can prompt the user (e.g., via a notification on a display panel) to point the mobile device's camera at the smart appliance).  
Regarding claim 25, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the establishing of the connection with the second electronic device further comprises establishing the connection with the second electronic device in response to identifying the connection information for establishing communication between the first electronic device and the second electronic device (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. credentials reads on connection information).  
Regarding claim 26, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the access point is configured to: receive, from the second electronic device, a request to establish a connection with the second electronic device, and establish the connection Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. credentials reads on connection information).  

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENT KRUEGER/Primary Examiner, Art Unit 2474